Nichols, Chief Justice.
This is an appeal in a divorce and alimony case in which the trial court granted the appellee-husband’s motion to strike all of appellant-wife’s allegations and prayers for alimony. Two days after the decision of the Supreme Court of the United States in Orr v. Orr, — U. S. — (99 SC 1102, 59 LE2d 306) (1979), the husband filed his motion to strike. The trial court did not rule on the motion until June 25, 1979, at a time when the new alimony statutes (Ga. L. 1979, p. 466) were in effect.
1. The trial court erred in striking the wife’s allegations and prayers for alimony. Osteen v. Osteen, 244 Ga. 445 (1979). The wife is granted a new trial in Case No. 35447 on the issue of alimony.
2. Pretermitting whether the appeal in Case No. 35448 is validly before this court, it has been rendered moot by the ruling in Case No. 35447, and, accordingly, Case No. 35448 is dismissed.

Judgment reversed in Case No. 35447; Case No. 35448 dismissed.


All the Justices concur, except Hill, J., who concurs in the judgment only.